 


 HCON 73 ENR: Authorizing the use of the Capitol Grounds for the 2nd Annual Fallen Firefighters Congressional Flag Presentation Ceremony.
U.S. House of Representatives
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. CON. RES. 73 


September 16, 2015
Agreed to
 
CONCURRENT RESOLUTION 
Authorizing the use of the Capitol Grounds for the 2nd Annual Fallen Firefighters Congressional Flag Presentation Ceremony. 
 
 
  1.Use of Capitol Grounds for Fallen Firefighters Congressional Flag Presentation Ceremony (a)In generalThe Congressional Fire Services Institute and the National Fallen Firefighters Foundation (in this resolution referred to jointly as the sponsor) shall be permitted to sponsor a public event, the 2nd Annual Fallen Firefighters Congressional Flag Presentation Ceremony (in this resolution referred to as the event), on the Capitol Grounds in order to honor the firefighters who died in the line of duty in 2014. 
(b)Date of eventThe event shall be held on September 30, 2015, or on such other date as the Speaker of the House of Representatives and the Committee on Rules and Administration of the Senate jointly designate. 2.Terms and conditions (a)In generalUnder conditions to be prescribed by the Architect of the Capitol and the Capitol Police Board, the event shall be— 
(1)free of admission charge and open to the public; and (2)arranged not to interfere with the needs of Congress. 
(b)Expenses and liabilitiesThe sponsor shall assume full responsibility for all expenses and liabilities incident to all activities associated with the event. 3.Event preparationsSubject to the approval of the Architect of the Capitol, the sponsor is authorized to erect upon the Capitol Grounds such stage, sound amplification devices, and other related structures and equipment as may be required for the event. 
4.Additional arrangementsThe Architect of the Capitol and the Capitol Police Board are authorized to make such additional arrangements as may be required to carry out the event. 5.Enforcement of restrictions (a)In generalSubject to subsection (b), the Capitol Police Board shall provide for enforcement of the restrictions contained in section 5104(c) of title 40, United States Code, concerning sales, advertisements, displays, and solicitations on the Capitol Grounds, as well as other restrictions applicable to the Capitol Grounds, with respect to the event. 
(b)Use of fire equipmentNotwithstanding any other provision of law, the Capitol Police Board may allow the sponsor, as part of the event, to use traditional, hand-held fire equipment, such as axes and Pulaski tools, and any other fire equipment that the Board determines can be used in a safe manner and will not cause damage to the Capitol Grounds or harm to any individual.  Clerk of the House of Representatives.Secretary of the Senate. 